Citation Nr: 0817050	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-10 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for a chronic heart 
disability, to include as secondary to service-connected 
Type II diabetes mellitus.

2.	Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as 
secondary to service-connected Type II diabetes mellitus.

3.	Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as 
secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.	A chronic heart disability was not manifested during the 
veteran's active duty service or within one year of 
service discharge; any current chronic heart disability is 
not otherwise related to such service or to the veteran's 
service-connected type II diabetes mellitus.

2.	Peripheral neuropathy of the upper extremities was not 
manifested during the veteran's active duty service or 
within one year of service discharge; and any current 
peripheral neuropathy of the upper extremities is not 
otherwise related to such service or to the veteran's 
service-connected type II diabetes mellitus.

3.	Peripheral neuropathy of the lower extremities was not 
manifested during the veteran's active duty service or 
within one year of service discharge; and any current 
peripheral neuropathy of the lower extremities is not 
otherwise related to such service or to the veteran's 
service-connected type II diabetes mellitus.




CONCLUSIONS OF LAW

1.	A chronic heart disability was not incurred in or 
aggravated by active duty service, service incurrence may 
not be presumed, nor was it proximately caused or 
aggravated by the veteran's service-connected type II 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 
3.310 (2007).

2.	Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by active duty service, service 
incurrence may not be presumed, nor was it proximately 
caused or aggravated by the veteran's service-connected 
type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310 (2007).

3.	Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active duty service, service 
incurrence may not be presumed, nor was it proximately 
caused or aggravated by the veteran's service-connected 
type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received proper notification 
in October 2004, October 2006 and January 2007 letters.  
These notice letters advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally, the 
notice letters advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies. The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  
Post-service treatment records and reports from the Kansas 
City VA Medical Center (VAMC), University of Missouri Health 
Care, Drs. Slom and Knight, private physicians and Des Peres 
Hospital have also been obtained.  The appellant has not 
identified any additional medical records that should be 
obtained.  The veteran was afforded a VA examination in June 
2007 to determine the etiology of his peripheral neuropathy.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

A VA examination was not provided in conjunction with the 
veteran's heart disability claim, and the Board notes that 
the evidence of record does not warrant one.  See 38 C.F.R. § 
3.159(c)(4) (2007).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that his currently 
diagnosed heart disability is proximately caused or 
aggravated by his service-connected Type II diabetes 
mellitus.  As he is not competent to provide evidence of a 
diagnosis or etiology of a condition, the record is silent 
for a causal relationship.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran has not satisfied all the 
elements of McLendon; therefore, VA is not required to 
provide him with a VA examination in conjunction with his 
claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R.               § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran. 

In addition, certain chronic disabilities, including organic 
heart disease or organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
degree of 10 percent within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran contends that his service-connected Type II 
diabetes mellitus is the proximate cause of, or has 
aggravated, his currently diagnosed chronic heart disability 
and peripheral neuropathy of the upper and lower extremities.  
Initially, the Board observes that the RO originally 
adjudicated the veteran's disabilities as secondary to 
herbicide exposure.  However, in his June 2005 notice of 
disagreement, March 2006 VA Form 9, and September 2005 and 
October 2006 statements in support of his claim, the veteran 
clarified that he is not asserting these disabilities are 
secondary to herbicide exposure.  As such, the Board will not 
address whether the veteran's current heart disability and 
peripheral neuropathy are secondary to herbicide exposure.

With regards to direct service connection, service medical 
records are absent complaints, findings or diagnoses of any 
neuropathy or disability of the heart.  In addition, during 
the clinical examination for separation from service, the 
veteran's heart, vascular system and neurologic evaluations 
were normal, and no indication of a chronic disorder was 
noted.  Thus, there is no medical evidence that indicates the 
veteran suffered from neuropathy or a heart disability during 
active service. 

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the veteran was first 
diagnosed with a heart disorder in 1996 and distal sensori-
motor peripheral neuropathy in August 2004.  This is 
approximately 29 to 37 years, respectively, since the veteran 
separated from service; this significant lapse in time 
between the active service and the first evidence of a heart 
disorder and peripheral neuropathy weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc). 

Finally, certain chronic diseases, including organic diseases 
of the heart or organic diseases of the nervous system, may 
be presumed to have occurred in service if manifested to a 
degree of 10 percent within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309(a).  However, as noted above, the 
veteran was not diagnosed with a heart disorder until 1996 or 
peripheral neuropathy until August 2004, approximately 29 and 
37 years, respectively, after discharge from active service.  
Therefore, the presumption of service connection does not 
apply in this case.

With respect to secondary service connection, the veteran 
contends that his currently diagnosed heart disability and 
peripheral neuropathy were proximately caused by his service-
connected type II diabetes mellitus.  Alternatively, he 
argues that these disorders have been aggravated by his 
service-connected type II diabetes mellitus.  However, the 
record does not contain competent medical evidence or a 
competent medical opinion establishing an etiological link 
between these current disorders and his service-connected 
type II diabetes mellitus.  In addition, there is no 
competent evidence of record that the veteran's type II 
diabetes mellitus has caused these conditions to increase in 
severity beyond their natural progression.  

With regards to the veteran's heart disability, the Board 
observes that there is no competent medical evidence of 
record to suggest the current heart disorder, diagnosed as 
coronary artery disease, status post triple bypass, was 
proximately caused by his service-connected Type II diabetes 
mellitus.  In fact, the Board observes that the veteran 
underwent a triple bypass operation in 1996, approximately 
nine years before he was diagnosed with diabetes mellitus in 
January 2005.  In addition, there is no competent evidence of 
record to suggest the veteran's current heart disability has 
been aggravated beyond its normal progression by his service-
connected diabetes mellitus.

With regards to a peripheral neuropathy, the veteran was 
provided VA examination in June 2007.  The VA examiner 
reviewed the veteran's claims folder, including the results 
of August 2004 UMHC electromyography (EMG) testing.  The VA 
examiner adopted the UMHC physician's opinion that the 
veteran's current peripheral neuropathy of the upper and 
lower extremities is compatible with hereditary neuropathy, 
likely Charcot-Marie-Tooth (CMT).  After conducting a 
physical examination, the VA examiner opined that, although 
diabetes is present, the EMG patterns and clinical 
examination findings are most consistent with peripheral 
neuropathy due to CMT and not likely caused by the veteran's 
service-connected Type II diabetes mellitus.

The Board acknowledges that the record includes a February 
2005 assessment of diabetic neuropathy.  An evaluation of the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993). 

With regard to the February 2005 assessment of diabetic 
neuropathy, there is no indication the physician providing 
this diagnosis reviewed the veteran's medical records, in 
particular the August 2004 EMG testing.  In comparison, the 
June 2007 VA examiner's opinion was rendered after a physical 
examination and a review of the veteran's medical records.  
Thus, while the February 2005 assessment seemingly supports 
the veteran's claim that his service-connected Type II 
diabetes mellitus is the proximate cause of his peripheral 
neuropathy, the Board finds this assessment to be of less 
probative value than the June 2007 VA examination.

The Board also acknowledges that the veteran himself has 
claimed his currently diagnosed heart disability and 
peripheral neuropathy are the result of or have been 
aggravated by his service-connected type II diabetes 
mellitus.  However, as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  

In sum, a preponderance of the competent probative evidence 
included in the record is against the veteran's assertion 
that his service-connected type II diabetes mellitus is the 
proximate cause of or has aggravated his currently diagnosed 
heart disability and peripheral neuropathy.  In addition, a 
VA examiner has opined that the veteran's peripheral 
neuropathy is due to CMT, a hereditary disorder, and is not 
proximately due to type II diabetes mellitus.  The normal 
medical findings at the time of separation from service, as 
well as the absence of a diagnosis or treatment for many 
years after service, is probative evidence against the claim 
for direct service connection.  In addition, the facts of 
this case do not warrant presumptive service connection for 
the veteran's heart disability or peripheral neuropathy, 
because these conditions did not manifest to a degree of 10 
percent within one year of his discharge from active service.  
Accordingly, the Board concludes that the preponderance of  
the evidence is against the claim for service connection for 
a heart disability and peripheral neuropathy of the upper and 
lower extremities, and the benefit of the doubt rule does not 
apply.  See 38 U.S.C.A. § 5107 (West 2002).





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a heart disability is denied.

Service connection for peripheral neuropathy of the upper 
extremities is denied.

Service connection for peripheral neuropathy of the lower 
extremities is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


